Citation Nr: 0112094	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-15 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a bilateral wrist 
disability, to include carpal tunnel syndrome.

3.  Entitlement to service connection for a right ankle 
disability, including arthritis.

4.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Nancy Rippel


INTRODUCTION

The veteran had active service from March 1970 to June 1977.  
His claim comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought.  

The issues of entitlement to service connection for bilateral 
hearing loss and a right ankle disability are the subject of 
an attached remand.


FINDINGS OF FACT

1.  A bilateral wrist disability, including carpal tunnel 
syndrome, is not related to the veteran's period of service 
or to any incident of service.

2.  A right knee disability is not related to the veteran's 
period of service or to any incident of service.


CONCLUSIONS OF LAW

1.  A bilateral wrist disability, including carpal tunnel 
syndrome, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303 (2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  If a condition noted during 
service is not shown to have been chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(2000).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
In addition, a disability which is proximately due to or the 
result of another disease or injury for which service 
connection has been granted shall be considered a part of the 
original disability.  See 38 C.F.R. § 3.310(a) (2000).  When 
the evidence is in relative equipoise, the veteran is 
accorded the benefit of the doubt.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).  

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) with respect to Issues 2 and 4.  By virtue of 
the statement of the case issued during the pendency of the 
appeal, the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  The duty to suggest 
evidence was met in the development process pursuant to 38 
C.F.R. § 3.103 (2000).  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant, in fact, it appears that all evidence identified 
by the appellant relative to these claims has been obtained 
and associated with the claims folder.  In this regard, the 
Board notes that during the development of this case at the 
RO, the veteran indicated that he had undergone treatment for 
carpal tunnel syndrome in 1984 or 1985.  In the April 2000 
statement of the case, the RO informed the veteran of the 
evidence they were able to obtain as well as that which was 
unavailable.  He was also informed that if there was any 
other evidence, whether from VA or private sources, which the 
veteran felt was pertinent to his claim, he could either 
submit the evidence or provide the name and address of the 
medical provider and the dates of treatment.  However, no 
further information regarding this matter was received from 
the veteran.  Thus, the RO did not obtain such records, and 
the Board finds no further duty exists on the part of VA in 
this regard.  Service medical records were obtained and 
associated with the claims folder, and the National Personnel 
Records Center has indicated that all available service 
medical records have been forwarded.  A letter seeking 
additional treatment records was sent to General Leonard Wood 
Army Hospital, and a response was received that no records 
were maintained by that facility for the veteran.  Finally, 
the Board notes that VA examinations were conducted, and 
copies of the reports associated with the file.

I.  Bilateral Wrist Disability, Including Carpal Tunnel 
Syndrome

The veteran asserts that he developed a bilateral wrist 
disability after years of repetitive lifting of heavy pots 
and other kitchen tools as a cook in service.  Service 
medical records are negative for treatment, findings or 
complaints relating to the wrists.  In September 1971, the 
veteran did have an X-ray of the right hand when he slipped 
and injured his right hand, causing pain at the base of the 
metacarpal phalangeal joint, right thumb.  The X-ray of the 
right hand was negative.  Post-service records include those 
from his orthopedist, Larry B. Marti, M.D., dated in 1997.  
These show that the veteran reported a history of bilateral 
carpal tunnel release in 1985.  His left wrist was again 
symptomatic in 1997, and neurolysis of the median nerve of 
the left wrist was performed in April 1997.  Although the 
veteran has been asked to submit all treating sources for his 
service-connected disabilities, there has been no evidence 
submitted relating to the alleged 1985 procedure.  

The veteran was afforded a VA examination in June 1999 which 
included evaluation of the wrists.  The veteran reported the 
history of pain in the wrists related to his service 
beginning in 1976.  He reported that symptoms increased until 
1984 at which time the bilateral carpal tunnel release was 
performed.  He noted that the left wrist required a repeat 
procedure in 1997.  The wrists were examined and noted to be 
nontender, with no swelling and no other significant 
abnormality.  The examiner made an assessment of bilateral 
carpal tunnel syndrome, resolved, status post carpal tunnel 
release bilaterally.  X-rays were negative.

Applying the relevant law to the facts, the Board finds that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a bilateral wrist 
disability, including carpal tunnel syndrome.  This 
disability was not noted until many years after service, and 
no medical opinion links the disability to service or to the 
veteran's duties in service.  It was not shown to be chronic 
in service and no treatment or disability was shown until 
years after service.  Thus, there has been no continuity of 
symptoms since service.  It is noted that the veteran did 
report a history of wrist problems since service in 1999, but 
records from 1997 date the problem to 1985 according to the 
veteran's report at that time.  The medical records from 1997 
also show that the left wrist had probably been symptomatic 
for about seven years.  None of these medical records 
suggests any clinical support for the theory that a current 
wrist disability is related to service.  In fact, the most 
recent evidence, the VA examination, essentially shows no 
current disability.  Thus, although the veteran's contentions 
have been considered, they are not consistent with the 
clinical records nor are they supported by any competent 
opinion evidence.  Rather, they are of minimal probative 
value and are outweighed by the evidence suggesting that 
there is no relationship between a current wrist disorder, 
including carpal tunnel syndrome, and service.  As the 
evidence is not in equipoise, the benefit of the doubt is not 
applicable.  Gilbert, 1 Vet. App. at 55-57.

II.  Right Knee Disability

The veteran contends that he incurred arthritis of the right 
knee which in his application he dates to his time in service 
in 1976.  Service medical records show no evidence of 
complaints of or treatment for a right knee problem in 
service.  

There is no record of treatment for a right knee disability 
following service.  In June 1999, the veteran was afforded a 
VA examination which included evaluation of the right knee.  
He stated that right knee pain and swelling sometimes 
accompanied a particularly bad right ankle sprain.  He 
reported that he had some brief therapy for the right ankle 
and knee after a 1982 re-injury of the right ankle.  
Examination revealed that the right knee was normal on 
examination.  However, the examiner did diagnosis right knee 
mild medial joint line tenderness with ankle sprain.  X-rays 
showed possible degenerative changes of the right knee and 
possible injury to the cruciate ligament.  

Applying the relevant law to the facts, the Board finds that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a right knee 
disability.  Initially, the Board points out that it is 
unclear as to whether the veteran has a definitive right knee 
disability.  The veteran has presented no competent medical 
evidence of such.  On VA examination, the examiner found a 
normal examination.  X-rays showed only the possibility of 
bony hypertrophic or degenerative change and no definite 
injury to the cruciate ligament.  Significantly, there is no 
evidence of right knee disability in service or for many 
years.  Finally, there is no opinion on the relationship, if 
any, between any right knee disability and a service-
connected disability.  The veteran's contentions are 
minimally probative and are outweighed by the record as a 
whole which shows no definitive current disability related to 
service or a service-connected disability.  

The Board finds that the preponderance of the evidence is 
against the claim of service connection for a right knee 
disability.  As the evidence is not in equipoise, the benefit 
of the doubt is not applicable.  Gilbert, 1 Vet. App. at 55-
57..


ORDER

Service connection for a bilateral wrist disability including 
carpal tunnel syndrome is denied.

Service connection for a right knee disability is denied.


REMAND

The veteran asserts that he developed hearing loss in service 
as a result of exposure to acoustic trauma.  Service medical 
records are negative for a diagnosis of bilateral hearing 
loss.  His induction physical examination shows no hearing 
loss noted.  The veteran was seen on approximately seven 
occasions in service for earache or ear pain and difficulty 
hearing due to serous otitis and otitis media.  His 
separation physical examination report shows no hearing test 
conducted, but the report shows that the ears were normal and 
there was no pertinent diagnosis.  In June 1977, just before 
he was released from service, the veteran signed a statement 
of medical disability indicating that there had been no 
change in his physical disability.  

The first record of treatment for or diagnosis of 
sensorineural hearing loss is dated in February 1996.  At 
that time, he was treated at the Ear, Nose, and Throat Clinic 
of Springfield and given a diagnosis of mild-to-severe 
sensorineural hearing loss.  He was provided hearing aids in 
April 1996.  His hearing had decreased when it was checked in 
February 1998.  

The veteran was afforded a VA audiological evaluation in June 
1999.  At that time, the examiner did an audiometry test but 
did not review the claims folder.  The examiner noted that 
the veteran reported exposure to artillery, aircraft, heavy 
equipment, weapons, diesel engines, and power tools while in 
service and exposure to truck noise, diesel engines and 
routine kitchen noise as a civilian.  He reported that he 
never wore ear protection in the military or as a civilian.  
He reported tinnitus since the 1970's.  He stated that he 
served in Vietnam but never had a formal hearing test in 
service. The examiner's diagnosis was bilateral sensorineural 
hearing loss.  The examiner opined that, "Given the fact 
that the patient had significant noise exposure in the 
military, without hearing protection, and that it is possible 
that he was never adequately tested, it is at least as likely 
as not that his hearing loss began in the military..."  The 
examiner noted that the loss may have worsened as a civilian.  

Pursuant to the provisions of 38 C.F.R. § 3.385 (2000), it 
appears that the veteran currently has a hearing loss 
recognizable for VA purposes.  Thus the Board must determine 
whether the disability is related to service.  Although 
temporary hearing loss related to the veteran's repeat ear 
infections and fluid build-up in the ears was noted in 
service, there was no finding of sensorineural hearing loss 
in service.  However, the lack of any evidence of a hearing 
loss disability in service or at separation is not fatal to 
the veteran's claim.  Laws and regulations do not require in-
service complaints of, or treatment for, hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

The Board notes that while the recent VA examiner appears to 
link the veteran's hearing loss with his military service, it 
is clear that the examiner did not review the veteran's 
claims folder or any other medical evidence.  The Board finds 
that an opinion based on a review of such records is 
necessary to adjudicate this claim.

Service medical records indicate that the veteran suffered a 
severe ligamentous injury to the right ankle in April 1974.  
He had an X-ray which showed bony fragments but no definite 
fracture of the right ankle.  One entry thereafter in May 
1974 showed bruising and tenderness and continued use of 
crutches.  However, on the veteran's separation physical 
examination, no abnormality is noted with respect to the 
right ankle.  In June 1999, the veteran was afforded a VA 
examination which included evaluation of the right ankle.  
Again, the examiner had no medical records to review in 
conjunction with the examination.  The examiner noted the 
veteran's complaint that he cracked that ankle bone in 1974.  
The veteran described an inversion-type injury, and he 
described being issued a splint and crutches for about one 
month in service, which is consistent with his records.  
However, the veteran reported another injury post-service.  
He stated that in 1982 he fell off of a flatbed trailer and 
again "cracked" the ankle.  He required six weeks of 
crutches for this injury.  The records relating to this 
treatment are not of record.  The examiner diagnosed right 
ankle instability to inversion stress, with history of 
inversion.  X-rays of the right ankle showed possible old 
trauma, ununited ossification centers versus old trauma.  The 
Board notes that the examiner appeared to relate the 
veteran's current right ankle problems to a previous injury 
and x-rays show possible old trauma.  However, to the extent 
that the examiner's opinion may be interpreted as relating a 
current right ankle disability to the veteran's military 
service, the Board finds that without review of the veteran's 
service medical records and the records of the 1982 injury, 
the probative value of this examiner's opinion is limited.  
The Board finds that further development is warranted in this 
regard. 

Based on the foregoing, this case is REMANDED for the 
following:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment for his bilateral hearing loss 
and right ankle disorder, and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  The RO should 
also ensure that requests are made for 
records relating to treatment of a right 
ankle injury in 1982.

2. Thereafter, the veteran's claims file 
should be forwarded to appropriate VA 
examiners for medical opinions in 
connection with his claims for service 
connection for bilateral hearing loss and 
a right ankle disability.  It is 
imperative that the examiners carefully 
review the veteran's service medical 
records as well as the report of VA 
examination in June 1999 and opinions 
contained therein.  The right ankle 
examiner should address the implications 
of the veteran's 1982 post-service right 
ankle injury.  The examiners should offer 
an opinion as to whether it is at least as 
likely as not that any current bilateral 
hearing loss or right ankle disability was 
incurred in active service.  A complete 
rationale for any offered opinion with 
specific references to the record must be 
provided by the examiners.

3.  The RO should review the claims files 
and undertake any other necessary action 
to comply with the requirements of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).

4.  Thereafter, the RO should readjudicate 
the veteran's claims.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this issue.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

